Case: 5:20-cv-00089-DCR Doc #: 1-1 Filed: 03/09/20 Page: 1 of 8 - Page ID#: 7




                      EXHIBIT A
Case: 5:20-cv-00089-DCR Doc #: 1-1 Filed: 03/09/20 Page: 2 of 8 - Page ID#: 8

                                                                          Service of Process
                                                                          Transmittal
                                                                          02/18/2020
                                                                          CT Log Number 537217064
 TO:      JUUL LABS
          JUUL LABS, INC.
          560 20TH ST
          SAN FRANCISCO, CA 94107-4344

 RE:      Process Served in California

 FOR:     Juul Labs Inc (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                   JAMES CARTER BOLING, PLTF. vs. JUUL LABS. INC., DFT.
 DOCUMENT(S) SERVED:                COMPLAINT, SUMMONS
 COURT/AGENCY:                      FAYETTE COUNTY CIRCUIT COURT, KY
                                    Case # 20CI00560
 NATURE OF ACTION:                  Product Liability Litigation - Tobacco - JUUL
 ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
 DATE AND HOUR OF SERVICE:          By Certified Mail on 02/18/2020 postmarked on 02/13/2020
 JURISDICTION SERVED :              California
 APPEARANCE OR ANSWER DUE:          Within 20 days following the day this paper is delivered to you
 ATTORNEY(S) / SENDER(S):           THOMAS K. HERREN
                                    HERRFN LAW, PLLC
                                    148 N. Broadway
                                    Lexington, KY 40507
                                    859-254-0024
 ACTION ITEMS:                      CT has retained the current log, Retain Date: 02/19/2020, Expected Purge Date:
                                    02/24/2020

                                    Image SOP

                                    Email Notification, JUUL LABS sop@juul.com

 SIGNED:                            C T Corporation System
 ADDRESS:                           208 LaSalle Ave
                                    Suite 814
                                    Chicago, IL 60604
 For Questions:                     866-539-8692
                                    CorporationTeam@wolterskluwer.com




                                                                          Page 1 of 1 / SV
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
n    PLACE STICKER ATTOP OF ENVELOPETOTHE RIGHT
        OF Case:
           RETURN ADDRESS  FOLD AT DOTTED LINE Doc
                   5:20-cv-00089-DCR                 #: 1-1 Filed: 03/09/20 Page: 3 of 8 - Page  ID#: 9 pitneybowes
                                                                                           U.S.POSTAGE»
             ERTIFIEDMAIC
                                                                                                      ZIP 41011
                                                                                                      02 4W    $ 007.60®
                                                                                                    . 0000371286 FEB. 13. 2020
                                                      Vv
                                                      r
v'


          m7E      a^bs aoMS 7s
      RETURN RECEIPT REQUESTED




                                                                             :              .1

                                                                        ■>   ■*'




                            h                                                                    WiC-
                                                      ihmi'ih-iiii   1< ! |i lljlliil }>> >>> iL.
            Case: 5:20-cv-00089-DCR Doc #: 1-1 Filed: 03/09/20 Page: 4 of 8 - Page ID#: 10


  Vincent Riggs, Fayette Circuit Clerk
  120 N. Limestone, Room C-103
■ Lexington, KY 40507-1152



                                         . JUUL LABS, INC.
                                           C/0 CT CORPORATION SYSTEM
                                           818 WEST SEVENTH STREET, SUITE 930
                                           LOS ANGELES. CA 90017

                                                                                                                           in

                                                                                                                           ^1

                                                                                                                           f




                                                                                                                           o
                                                                                                                           a
                                                                                                                           io
                                                                                                                           m


                                                                                                                           c.
                   /•


                                                   KCOJ eFiling Cover Sheet


 Case Number: 20-CI-00560
                                                                                                                           ro
 Envelope Number: 2230981
                                                                                                                           04
                                                                                                                           0{

 Package Retrieval Number: 223098115840985@00000897253                                                                     <£>

                                                                                                                           .J

                                                                                                                           Ui
 Service by: Certified Mail
 Service Fee: $0.00                                                                                                        CD
                                                                                                                           >-
                                                                                                                           .J
 Postage Fee: $12.35                                                                                                       IT
                                                                                                                           u)
                                (
 The attached documents were generated via the Kentucky Court of Justice eFiling system. For more
 information on eFiling, go to http://courts.ky.gov/efiling.

                                                                                                                           Zli
                                                                                                                           ■D

                                                                                                               J           3

                                                                                                                           Cn
                                                                                                                           I




                                                                                                                           tn
                                                                                                                           o
                                                                                                                           o
                                                                                                                           o

                                                                                                                           o
                                                                                                                           o
                                                                                                                           o

            r                                                                                                              Cl
                                                                                                                           ra
                                                                                                                           o
                                                                                                                           D




                                                                Page 1 of 1              Generated: 2/11/2020 3:36:09 PM
           Case: 5:20-cv-00089-DCR Doc #: 1-1 Filed: 03/09/20 Page: 5 of 8 - Page ID#: 11
 AOC-E-105         Sum Code; Cl
 Rev. 9-14                                                                              Case#; 20-CI-00560

 Commonwealth of Kentucky                                                               Court:   CIRCUIT
 Court of Justice Courts.ky.gov
                                                                                        County; FAYETTE
 CR4.02: Cr Official Form 1                      CIVIL SUMMONS


Plantiff, BOLING, JAMES CARTER VS. JUUL LABS. INC., Defendant
    z'
                                                                                                                                   ir.

    TO: JUUL LABS, INC.                                                                                                            v*;

                                                                                                                                   &
           CIO CT CORPORATION SYSTEM                                                                                               o
           818 WEST SEVENTH STREET, SUITE 930                                                                                      so
                                                                                                                                   o
           LOS ANGELES, CA 90017
                                                                                                                                   I
Memo: Related party is JUUL LABS, INC.
                                                                                                                                   s.
The Commonwealth of Kentucky to Defendant;
JUUL LABS, INC.

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons, Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.
                                                                                                                                   <.7


The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the   ^
document delivered to you with this Summons.                                                                                       ‘s
                                                                                                                                   iU
                                                                                                                                   T.

                                                          \J                     --                                                2




                                                         Fayette Circuit Clerk                                                     a'
                                                         Date: 2/11/2020
                                                                                                                                   5
                                                                                                                                   z
                                                                                                                                   o
                                                                                                                                   X
                                                                                                                                    fj
                                                                                                                                   _D)

                                                                                                                                   n
                                                                                                                                    S'
                                                 Proof of Service                                                                  •O


   This Summons was:                                                                                                               a.

□ Served by delivering a true copy and the Complaint (or other initiating document)

     To:

□ Not Served because:
                                                                                                                                   u*.
                                                                                                                                   o
                                                                                                                                   o
                                                                                                                                   a
   Date;                          20
                                                                                             Served By                             o
                                                                                                                                   tN
                                                                                                                                   O

                                                                                                                                   o
                                                                                                                                   o
                                                                                                 Title

Summons ID: 223098115840985@00000897253
CIRCUIT: 20-Ct-00560 Certified Mail                                                                                                I,;




                                                                                                 eFiled
BOLING, JAMES CARTER VS, JUUL LABS. INC.

                                                      Page 1 of 1
Filed   Case: 5:20-cv-00089-DCR       Doc #: 1-1 Filed: 03/09/20 Page: 6 of 8 - Page ID#: 12
                    20-CI-00560 02/11/2020                          Vincent Riggs, Fayette Circuit Clerk




                                         COMMONWEALTH OF KENTUCKY
                                            FAYETTE CIRCUIT COURT
                                                CIVIL BRANCH
                                                    DIVISION
                                         CIVIL ACTION NO.

                                                       Electron ically Eiled                                           O
                                                                                                                       c:
                                                                                                                       TZ
        JAMES CARTER BOLING                                                                          PLAINTIFF         o
                                                                                                                       g
                                                                                                                       O
                                                                                                                       o
        V.                                               COMPLAINT                                                     <3>
                                                                                                                       .3
                                                                                                                       CV



        JUUL LABS. INC.                                                                            DEFENDANT
                                                                                                                   i

                                                           4:     « 4: «




                 Comes ilie plaintiff, James Carter Boling, by and through counsel, and for his cause of

        action, statc.s;
                                                                                                                       Zj
                                                                                                                       LU
                 I.        Plaintiff, James Carter Boling, is a resident of Fayette County, Kentucky.                  2
                                                                                                                       Z
                                                                                                                       CQ

                 2.        Defendant, Juul Labs, Inc., is a foreign,corporation with its headquarters located at       o:
                                                                                                                       UJ
                                                                                                                       CO
        560 20''' Street, San Francisco, CalifoVnia 94107, authorized and doing business in the                        s
                                                                                                                       V-
                                                                                                                       o
        Commonwealth of Kentucky. Its agent for service of process is: CT Corporation System, 818                      X

                                                                                                                       •c
                                                                                                                       Z3
        West Seventh Street, Suite 930, Los Angeles, California 90017.
                                                                                                                       >:•
                 3.'''     Defendant, Juul Labs, Inc., is a Delaware corporation, authorized and doing

        business in the Commonwealth of Kentucky. Its agent for service of process is; CT Corporation

        System, 120 S. Central Avenue, Clayton, Mis.souri 63105.

                4.         The defendant designed, manufactured, distributed, marketed to young adults and
                                                   /
                                                                                                                       o '
                                                                                                                       o
        failed to warn of the dangers of its JUUL e-cigarette.                                                         o
                                                                                                                        o
                                                                                                                       CO
                                                                                                                       o
                                                                                                                       o
                                                                                                                       o
                                                                                                                       o
                                                                                                                       <D
                                                                                                                       Ci>
                                                                                                                       .5tj
                                                                                                                        ><;
                                                                                                                       ly


Filed                      20-CL00560 02/11/2020                    Vincent Riggs. Fayette Circuit Clerk
Filed
        Case: 5:20-cv-00089-DCR Doc #: 1-1 Filed: 03/09/20 Page: 7 of 8 - Page ID#: 13
                          2U-CI-00560 02/11/2020                Vincent Riggs, Fayette Circuit Clerk




              • 5.        Plainiifr has been exposed to extensive amounts of nicotine and toxic vapors

        through use of the .lUUL product from approximately July 2019 - January, 2020, the culmination

        of which was on or about January 9, 2020 - January, 2020, he was hospitalized in intensive care

        with severe pulmonary injuiy, acute respiratory failure.
                                                                                                                   ig
                                                                                                                   o
                6.        Defendant, should be held strictly liable as the designer, manufacturer, marketer,       "o


        distributer and seller of JUUL e-cigarettes which are unreasonably dangerous to expected users.            c



                7.        Defendant designed, manufactured, marketed to young adults and distributed the
                                                                                                                   D.

        JUUL e-cigareites in such a manner that it created an unreasonable risk of physical harm and

        injury; this negligence included, but was not limited to, improper and dangerous design, testing.

        inspection, distribution and marketing to young adults.

                8.        Defendant unreasonably failed to warn of the known and foreseeable hazards of the        o-

                                                                                                                   t'4
        use t)f JUUL e-cigarettes, both before and after the sale of them.
                                                                                                                   Uj
               9. .       Defendant’s eonduct violated the Kentucky Consumer Act as misleading,
                                                                                                                   •li
                                                                                                                   ai .
        deceptive, etc.                                                                                            >
                                                                                                                   DT
                                                                                                                   iij
                                                                                                                   03
                                                                                                                   5:
                lO.       Defendant’s conduct violated the federal RICO Act.'                                      5
                                                                                                                   2^
                                                                                                                   o
                11.       The injuries to the plaintiff were directly and proximately caused by the actions and

        omissions of the defendant.
                                                                                                                   c
                                                                                                                   'S
                I2.       As a direct and proximate result of the injuries to the plaintiff, which are permanent   VI




        and disabling in nature, he is entitled to recover medical, hospital, nursing and rehabilitation care

        expenses, both in the past and throughout his lifetime; physical pain and mental suffering, both

        past and future; lost wages and permanent impairment of his power to earn income.                          irt
                                                                                                                   O
                                                                                                                   O

                WHLRLFORE, plaintiff, James Carter Boling, demandsjudgmeni against the defendant in                o
                                                                                                                   «*•
                                                                                                                   g
                                                                                                                   o
        a sum in excess of any jurisdictional amount of this Court, pre-judgment and post-judgment                 o


                                                                                                                   o
                                                                                                                   ■?;

                                                            2
Filed                     20-CI-00560 02/11/2020                Vincent Riggs, Fayette Circuit Cleik
        Case: 5:20-cv-00089-DCR Doc #: 1-1 Filed: 03/09/20 Page: 8 of 8 - Page ID#: 14
Piled                          20-CI-Q0S60 02/11/2020           Vincent Riggs, Fayette Circuit Clerk




        inlcrcsi, aliorneys’ fees, costs herein expended, trial by jury and any and ail other relief to which

        he may appear entitled.

                                                         Kcspcctfully submitted, ‘

                                                         HERRFN LAW, PLLC
                                                          148 N. Broadway                                        O
                                                                                                                 o
                                                         Lexington, KY 40507
                                                         (859) 254-0024                                          to
                                                                                                                * o
                                                         (859)254-5991 (fax)
                                                         tom.heiTen@herrenadams.com

                                                                                                                 r
                                                                                                                 u.
                                                         /v/ Thomas K. Herren
                                                         THOMAS K. HERREN
                                                         ATTORNEY FOR PLAINTIFF


        c:Hlocunicnis\ikh\pklgs^b(>lf>72.coni-(K>cK




                                                                                                                 o




                                                                                                                 -j
                                                                                                                 Hi
                                                                                                                 -y


                                                                                                                 iil

                                                                                                                 .1
                                                                                                                 (1.
                                                                                                                 lU

                                                                                                                 I-

                                                                                                                .y
                                                                                                                 O
                                                                                                                 •X
                                                                                                                 \.

                                                                                                                 i:

                                                                                                                 .1
                                                                                                                 W

                                                                                                                 D.




                                                                                                                 ir»
                                                                                                                 o
                                                                                                                 o
                                                                                                                 o
                                                                                                                  o
                                                                                                                 s
                                                                                                                 o

                                                                                                                 o




                                                            3                                                    li.


Filed                          20-01-00*560 02/11/2020          Vincent Riggs, Fayette Circuit Clei k
